EXHIBIT 10.1

 


Champion Industries, Inc.
Second Amendment and Waiver To Credit Agreement
 
This Second Amendment and Waiver to Credit Agreement (herein, this “Amendment”)
is entered into as of March 31, 2010, by and among Champion Industries, Inc.
(the “Borrower”), Fifth Third Bank, an Ohio banking corporation, as a Lender,
L/C Issuer, and Administrative Agent for the Lenders (the “Administrative
Agent”) and the other Lenders party hereto.
 
Preliminary Statements
 
A.The Borrower, the Lenders, and the Administrative Agent are party to a Credit
Agreement, dated as of September 14, 2007 (as heretofore amended and as the same
may further be amended, restated, amended and restated, supplemented and
otherwise modified from time to time, the “Credit Agreement”).  All capitalized
terms used herein without definition shall have the same meanings herein as such
terms have in the Credit Agreement.
 
B.The Borrower has informed the Administrative Agent and the Lenders that it has
failed to comply certain sections of the Credit Agreement prior to the date
hereof, as more fully described below.  The Lenders have agreed to waive the
resulting defaults under the terms and conditions set forth in this Amendment.
 
C.The Borrower and the Lenders have also agreed to amend certain sections of the
Credit Agreement under the terms and conditions set forth in this Amendment.
 
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:  
 
Section 1.Waivers.

 
1.1. The Borrower has advised the Administrative Agent and the Lenders of the
specific violations of the Credit Agreement expressed on Schedule 2 hereto (such
violations are collectively referred to as the “Violations”).  
 
1.2.Subject to the satisfaction of the conditions precedent set forth in Section
3 below, the Lenders and the Administrative Agent hereby acknowledge the
Violations and waive any Default or Event of Default arising solely from the
Violations.  The Borrower acknowledges that the waivers under this Section 1 are
specifically limited to the Violations (and any Default or Event of Default
arising solely from the Violations).  Except as specifically waived hereby, all
of the terms and conditions of the Credit Agreement shall stand and remain in
full force and effect.
 
Section 2.Amendments.

 
     Upon satisfaction of the conditions precedent set forth in Section 3
hereof, the Credit Agreement shall be and hereby is amended as follows:
 
 
2.1.The definitions of “Applicable Margin”, “Base Rate”, “Borrowing Base”,
“EBITDA”, “Excess Availability”, “L/C Sublimit”, “Required Lenders”, “Reuters
Screen LIBOR01 Page” and “Swing Line Sublimit” set forth in Section 1.1 of the
Credit Agreement shall be amended and restated in their entirety to read as
follows:
 
“Applicable Margin” means a rate per annum equal to:  (i) with respect to
Eurodollar Loans and Letter of Credit fees under Section 2.13(b) hereof, 5.50%,
(ii) with respect to Base Rate Loans bearing interest at the Floating Rate,
6.00%, (iii) with respect to Base Rate Loans bearing interest at the Prime Rate,
3.75% and (iv) with respect to the Commitment Fee, 0.75%.
 
“Base Rate” means, for any day, for a Borrowing of Base Rate Loans, (a) the
Floating Rate for such date, if such rate is available, and (b) if the Floating
Rate is not available, the Prime Rate for such date.
 
“Borrowing Base”  means, as of any time it is to be determined, the sum of:
 
(a)85% (or such lesser percentage as the Administrative Agent may determine from
time to time pursuant to Section 2.2 hereof) of the remainder of the then
outstanding unpaid amount of Eligible Receivables less any and all returns,
rebates, discounts (which may, at the Administrative Agent’s option, be
calculated on the shortest terms), credits, allowances, finance charges, and/or
taxes of any nature at any time issued, owing, available to or claimed by
Account Debtors and/or granted, outstanding or payable in connection with such
Eligible Receivables at such time; plus
 
1

--------------------------------------------------------------------------------


(b)the lesser of (i) $6,000,000 and (ii) 50% (or such lesser percentage as the
Administrative Agent may determine from time to time pursuant to Section 2.2
hereof) of the value (computed at the lower of market or cost using the
first-in/first-out method of inventory valuation applied in accordance with
GAAP) of Eligible Inventory; provided that Eligible Inventory consisting of
work-in-process shall account for no more than $1,500,000 of the value of the
Borrowing Base;
 
provided further that the Borrowing Base shall be computed only as against and
on so much of such Collateral as is included on the Borrowing Base Certificates
furnished from time to time by the Borrower pursuant to this Agreement and, if
required by the Administrative Agent pursuant to any of the terms hereof or any
Collateral Document, as verified by such other evidence required to be furnished
to the Administrative Agent pursuant hereto or pursuant to any such Collateral
Document.
 
“EBITDA” means with reference to any period, Net Income for such period minus
(a) non-cash extraordinary gains for such period, plus (b) the cash proceeds of
any Subordinated Indebtedness issued after the Second Amendment Effective Date
and on or before that date which is two Business Days after the date the
Borrower is required to deliver a compliance certificate pursuant to
Section 6.1(c) hereof with respect to such period, and (c) the sum of all
amounts deducted in arriving at such Net Income amount in respect of
(i) Interest Expense for such period, (ii) federal, state, and local income
taxes for such period, (iii) depreciation of fixed assets and amortization of
intangible assets for such period, (iv) non-cash, non-recurring extraordinary
charges (but not including any non-cash Restructuring Charges, as defined below)
for such period, to the extent approved in writing by the Administrative Agent
in its sole discretion, (v) with respect to any period that includes any fiscal
quarter of the Borrower ending on or before October 31, 2010, Restructuring
Payments incurred during such period plus any non-cash, non-recurring charges
incurred during such period in connection with the Restructuring Plan
(collectively, including Restructuring Payments, “Restructuring Charges”);
provided, that, these Restructuring Charges may not exceed the estimated amount
expressed for such specific charges in the Restructuring Plan, except for
increases approved by the Administrative Agent in its sole discretion; provided
further, that, the aggregate amount of Restructuring Charges included under this
clause (v) shall not exceed $2,500,000 in the aggregate, and (vi) to the extent
that the aggregate amount of Restructuring Charges incurred during the
Borrower’s fiscal year ending on or about October 31, 2010, is less than
$2,500,000 (the amount by which such charges is less than $2,500,000, the
“Unused Restructuring Amount”), with respect to any period that includes the
Borrower’s fiscal quarter ending on or about January 31, 2011, Restructuring
Charges incurred during such fiscal quarter in an amount not to exceed the
lesser of (I) the Unused Restructuring Amount and (II) $250,000.  
 
“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the lesser of the Borrowing Base as then determined
and computed or the Revolving Credit Commitment as then in effect exceeds
(b) the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations then outstanding.
 
“L/C Sublimit” means, as of the Second Amendment Effective Date, $3,000,000, as
reduced pursuant to the terms hereof.
 
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Subsidiaries as of such date to EBITDA
for the period of four fiscal quarters then ended; provided that for purposes of
this definition, EBITDA  for the fiscal quarter of the Borrower ending July 31,
2009, shall be equal to $2,231,000, EBITDA for the fiscal quarter of the
Borrower ending October 31, 2009, shall be equal to $2,882,000 and EBITDA for
the fiscal quarter of the Borrower ending January 31, 2010 shall be equal to
$2,412,000.  
 
“Reuters Screen LIBOR01 Page” means the display designated as the “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits (“BBA
LIBOR”) or such other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time).
 
“Swing Line Sublimit” means, as of the Second Amendment Effective Date,
$3,000,000, as reduced pursuant to the terms hereof.
 
2

--------------------------------------------------------------------------------


2.2.Clause (h) of the defined term “Eligible Receivables” set forth in Section
1.1 of the Credit Agreement shall be amended and restated in its entirety to
read as follows:
 
(h)is not unpaid more than 90 days, except as otherwise agreed to in writing by
the Administrative Agent, after the original invoice date;
 
2.3.Clause (a) of the defined term “Interest Period” set forth in Section 1.1 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:
 
(a) in the case of a Eurodollar Loan, 1 or 2 months thereafter, and
 
2.4.The last sentence of the defined term “Revolving Credit Commitment” set
forth in Section 1.1 of the Credit Agreement shall be amended and restated in
its entirety to read as follows:
 
The Borrower and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $17,000,000 on the Second Amendment
Effective Date.
 
2.5.The last sentence of the defined term “Term Loan Commitment” set forth in
Section 1.1 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
The aggregate principal amount of the Term Loans of the Lenders outstanding on
the Second Amendment Effective Date is $48,407,442.00.
 
2.6.The defined term “Total Consideration” set forth in Section 1.1 of the
Credit Agreement shall be amended by deleting the reference to “Base Rate”
therein and substituting therefor the term “Prime Rate”.
 
2.7.Section 1.1 of the Credit Agreement shall be further amended by adding the
following new defined terms in their appropriate alphabetical location:
 
“Contribution Agreement” means the Contribution Agreement and Cash Collateral
Security Agreement dated on or about the Second Amendment Effective Date, by and
among Marshall T. Reynolds, the Borrower and the Administrative Agent, as
amended, restated, supplemented or modified from time to time.
 
“Fixed Charge Coverage Ratio” means the ratio of (i) EBITDA for the twelve
calendar months then ended minus Capital Expenditures during such period not
financed with Indebtedness (which, for purposes of this covenant, will not
include Revolving Loans) to (ii) Fixed Charges for the same twelve calendar
months then ended; provided that for purposes of this definition, the
calculation of the Fixed Charge Coverage Ratio on or about April 30, 2010, shall
be for the three calendar month period ending on such date; the calculation of
the Fixed Charge Coverage Ratio on or about July 31, 2010, shall be for the six
calendar month period ending on such date; and the calculation of the Fixed
Charge Coverage Ratio on or about October 31, 2010, shall be for the nine
calendar month period ending on such date.
 
“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries (for purposes of clarity, Excess Cash Flow payments made pursuant
to Section 2.8(b)(iii) of the Credit Agreement do not constitute Principal
Payments), plus (b) the cash portion of any Interest Expense paid or to be paid
for such period, plus (c) federal, state, and local income taxes paid in cash
during such period (for the avoidance of doubt, cash Tax Refunds received during
any such period shall not be subtracted from such income taxes paid in cash),
plus (d) Restricted Payments made during such period, plus (e) Restructuring
Payments made during such period; provided that, for purposes of determining
Fixed Charges, any Restructuring Payments that are lease settlement payments,
termination fees or other lump-sum or similar payments (each, a “Satisfaction
Payment”) made pursuant to the Restructuring Plan in satisfaction of a larger
payable amount owed by the Borrower or a Subsidiary may be divided and allocated
on a straight-line basis over a twelve-month term, upon written confirmation in
form and substance acceptable to the Administrative Agent from the Borrower’s
external auditor of (i) such Satisfaction Payment, (ii) the larger obligation
which it satisfies, and (iii) the term of such larger obligation.
 
3

--------------------------------------------------------------------------------


“Floating Rate” means for any day the rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) fixed by the British Bankers’ Association at
11:00 a.m. (London, England time) on such date relating to quotations for the
one month London Inter-Bank Offered Rates on deposits in Dollars as published on
Bloomberg LP; provided that, for any day such rate is not fixed by the British
Bankers’ Association, the rate shall be such rate fixed by the British Bankers’
Association on the immediately prior Business Day.
 
“Material Transaction” means any potential, planned or incurred restructuring of
operations, combination or reorganization of any business divisions, elimination
or dissolution of any business division or Subsidiary, sale of assets not in the
ordinary course of business, sale of any Subsidiary, refinancing of
Indebtedness, receipt of cash equity contributions or other similar transaction.
 
“Prime Rate” means for any day the greatest of:  (i) the rate of interest
announced by the Administrative Agent from time to time as its “prime rate” as
in effect on such day, with any change in the Prime Rate resulting from a change
in said prime rate to be effective as of the date of the relevant change in said
prime rate (it being acknowledged that such rate may not be the Administrative
Agent’s best or lowest rate), (ii) the sum of (x) the Federal Funds Rate, plus
(y) 1/2 of 1% and (iii) the sum of (x) the Adjusted LIBOR that would be
applicable to a Eurodollar Loan with a 1 month Interest Period advanced on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus (y) 1.00%.
 
“Restructuring Payments” means those cash payments made by the Borrower and its
Subsidiaries for non-recurring costs and expenses arising from contracts and
other commitments that the Borrower and its Subsidiaries have incurred pursuant
to the Restructuring Plan, including, without limitation, lease, utility,
severance, relocation, legal, accounting and property tax expenses.
 
“Restructuring Plan” means that plan prepared by Duff & Phelps, dated January
29, 2010, for restructuring, integrating and discontinuing of certain operations
of the Borrower and its Subsidiaries to reduce costs and otherwise improve
profitability that was delivered by the Borrower to the Administrative Agent
prior to the Second Amendment Effective Date.
 
“Second Amendment Effective Date” means March 31, 2010.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Subsidiaries that is subordinated to the Obligations, Hedging Liability, and
Funds Transfer and Deposit Account Liability in a manner acceptable to the
Administrative Agent in its sole discretion, including, without limitation, the
Indebtedness evidenced by the Subordinated Notes.
 
“Subordinated Notes” means, collectively, the Subordinated Promissory Note dated
as of the Second Amendment Effective Date made by the Borrower in favor of
Marshall T. Reynolds in the principal amount of up to $2,500,000 and the
Promissory Note dated as of December 29, 2009 made by the Borrower in favor of
Marshall T. Reynolds in the principal amount of $3,000,000.
 
“Subordination Agreement” means the Debt Subordination Agreement dated as of
December 29, 2009, by and between Mr. Marshall T. Reynolds and the
Administrative Agent, as amended, modified, supplemented or restated from time
to time.
 
“Tax Refunds”  means all state and federal income tax refunds and proceeds
thereof, including, without limitation, interest thereon, in respect of taxes of
the Borrower and its Subsidiaries.
 
2.8.Section 2.2 of the Credit Agreement shall be amended by adding a new
sentence to the end thereof to read as follows:
 
The Administrative Agent and the Borrower agree that, without limiting the
foregoing, on the Second Amendment Effective Date, the reserve against the
amount of Revolving Credit which the Borrower may otherwise request hereunder
shall equal $1,000,000.
 
4

--------------------------------------------------------------------------------


2.9.Clause (ii) of Section 2.3(b) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:
 
(ii) if the L/C Issuer is not timely reimbursed for the amount of any drawing
under a Letter of Credit on the date such drawing is paid, the Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which the Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum equal to the sum of 3.0% plus the
Applicable Margin plus the Base Rate from time to time in effect (computed (x)
to the extent the Floating Rate is applicable, on the basis of a year of 360
days and actual days elapsed and (y) to the extent the Prime Rate is applicable,
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed).
 
2.10.Sections 2.4(a) and 2.4(c) of the Credit Agreement shall be amended and
restated in their entirety to read as follows:
 
(a)Base Rate Loans.  Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed (x) to the extent the Floating Rate is applicable, on
the basis of a year of 360 days and actual days elapsed and (y) to the extent
the Prime Rate is applicable, on the basis of a year of 365 or 366 days, as the
case may be, and the actual number of days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or created by conversion from
a Eurodollar Loan until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the Base Rate from
time to time in effect, payable in arrears on the last Business Day of each
month and at maturity (whether by acceleration or otherwise).  
 
(c)Default Rate.  While any Event of Default exists or after acceleration, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the principal amount of all Loans owing by it
at a rate per annum equal to:
 
(i)for any Base Rate Loan and any Swing Loan bearing interest at the Base Rate,
the sum of 2.0% per annum plus the Applicable Margin plus the Base Rate from
time to time in effect; and
 
(ii)for any Eurodollar Loan and any Swing Loan bearing interest at the
Administrative Agent’s Quoted Rate, the sum of 2.0% per annum plus the rate of
interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and, thereafter, at a rate per annum equal to
the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the Base
Rate from time to time in effect;
 
provided, however, that in the absence of acceleration, any increase in interest
rates pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower.  While any Event of Default exists
or after acceleration, accrued interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.
 
2.11.Clause (i) of Section 2.5(e) of the Credit Agreement is amended and
restated in its entirety to read as follows:
 
(i) from the date the related advance was made by the Administrative Agent to
the date two (2) Business Days after payment by such Lender is due hereunder,
the greater of, for each such day, (x) the Federal Funds Rate and (y) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any standard administrative or
processing fees charged by the Administrative Agent in connection with such
Lender’s non-payment and
 
2.12.Section 2.8(b) of the Credit Agreement is amended by inserting a new
subclause (vii) at the end thereof to read as follows:
 
(vii) If on or after the Second Amendment Effective Date the Borrower receives
any Tax Refunds, the Borrower shall prepay the Obligations by an amount equal to
the amount of such proceeds, and, if the Administrative Agent receives any Tax
Refunds, the Administrative Agent shall apply such Tax Refunds to effect such
prepayment.  The amount of each such prepayment shall be applied first to the
outstanding Term Loans until paid in full and then to the Revolving Loans until
paid in full and then to the Swing Loans.  
 
2.13.The last sentence of Section 2.10 of the Credit Agreement shall be amended
and restated in its entirety to read as follows:
 
Any termination of the Commitments pursuant to this Section 2.10 may not be
reinstated without the written consent of each of the Lenders.
 
5

--------------------------------------------------------------------------------


2.14.Clause (i) of Section 2.11(b) of the Credit Agreement shall be amended and
restated in their entirety to read as follows:
 
(i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time in effect (computed (x) to the
extent the Floating Rate is applicable, on the basis of a year of 360 days and
actual days elapsed and (y) to the extent the Prime Rate is applicable, on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed) or
 
2.15.The first sentence of Section 2.13(b) of the Credit Agreement is amended
and restated in its entirety to read as follows:
 
(b)Letter of Credit Fees.  On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.3 hereof, the Borrower
shall pay to the L/C Issuer for its own account a fronting fee equal to .250% of
the face amount of (or of the increase in the face amount of) such Letter of
Credit.  Quarterly in arrears, on the last day of each March, June, September,
and December, commencing on the first such date occurring after the date hereof,
the Borrower shall pay to the Administrative Agent, for the ratable benefit of
the Lenders according to their Revolver Percentages, a letter of credit fee at a
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter; provided that, while any Event of Default
exists or after acceleration, such rate shall increase by 2% over the rate
otherwise payable and such fee shall be paid on demand of the Administrative
Agent at the request or with the consent of the Required Lenders; provided,
however, that in the absence of acceleration, any rate increase pursuant to the
foregoing proviso shall be made at the direction of the Administrative Agent,
acting at the request or with the consent of the Required Lenders.  
 
2.16.Clause (ii) of Section 4.1 of the Credit Agreement is amended and restated
in its entirety to read as follows:
 
(ii)until a Default or Event of Default has occurred and is continuing and
thereafter until otherwise required by the Administrative Agent or the Required
Lenders, Liens on local petty cash deposit accounts maintained by the Borrower
and its Subsidiaries in proximity to their operations need not be perfected
provided the total amount on deposit at any one time not so perfected shall not
exceed $100,000 in the aggregate and Liens on payroll accounts maintained by the
Borrower and its Subsidiaries need not be perfected provided the total amount on
deposit at any time does not exceed the current amount of their payroll
obligation, and
 
2.17.Sections 6.1(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
(a)Monthly and Quarterly Reports.  (i) Within 20 days after the end of each
fiscal month of the Borrower, commencing with the first fiscal month of the
Borrower ending after the Second Amendment Effective Date:
 
(A)the Borrower’s consolidated and consolidating balance sheet as at the end of
such fiscal month and the related consolidated and consolidating statements of
income and retained earnings and of cash flows for such fiscal month and for the
elapsed portion of the fiscal year-to-date period then ended, each in reasonable
detail, prepared by the Borrower in accordance with GAAP, setting forth
comparative figures for the corresponding fiscal month in the prior fiscal year
and comparable budgeted figures for such fiscal month, all of which shall be
certified by the chief financial officer or other officer of the Borrower
acceptable to the Administrative Agent that they fairly present in all material
respects in accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes;
 
(B)a Borrowing Base Certificate showing the computation of the Borrowing Base in
reasonable detail as of the close of business on the last day of the immediately
preceding month, together with such other information as therein required,
prepared by the Borrower and certified to by its chief financial officer or
another officer of the Borrower acceptable to the Administrative Agent and an
accounts receivable aging, an accounts payable aging, a cash reconciliation, and
an inventory stock status report, each in reasonable detail prepared by the
Borrower and certified to by its chief financial officer or another officer of
the Borrower acceptable to the Administrative Agent;
 
(C)through July 31, 2011, and at any time thereafter as requested by the
Administrative Agent, a certificate of the chief financial officer or other
officer of the Borrower acceptable to the Administrative Agent confirming EBITDA
for the month then-ended, EBITDA for the twelve months then ending, EBITDA for
the Borrower’s fiscal year to the date of such month end and the corresponding
EBITDAs for the month, twelve months and year-to-date ending on or about the
same date in the Borrower’s immediately prior fiscal year;
 
6

--------------------------------------------------------------------------------


(D)a report prepared by the Borrower and certified by its chief financial
officer or other officer acceptable to the Administrative Agent certifying the
deposit account balances of the Borrower and its Subsidiaries for the month
then-ended in form acceptable to the Administrative Agent in its sole
discretion; provided that, the Borrower will in no event report any information
regarding closed deposit accounts except to the extent requested by the
Administrative Agent or a Lender; and
 
(E)a report prepared by the Borrower and certified by its chief financial
officer or other officer acceptable to the Administrative Agent certifying the
headcount reductions of the Borrower and its Subsidiaries for the month then
ended by division, compared against headcounts for the same divisions for
comparable periods of the prior year, in a form acceptable to the Administrative
Agent in its sole discretion and in the same detail as previously provided to
the Administrative Agent in reports prepared by Duff & Phelps with respect to
headcount reductions of the Borrower and its Subsidiaries; and
 
(ii)within 45 days after the end of each fiscal quarter of the Borrower,
commencing with the Borrower’s fiscal quarter ending on or about April 30, 2010,
a report, in form and substance acceptable to the Administrative Agent, from
Arnett & Foster, P.L.L.C., or a different firm of independent public accountants
of recognized national standing selected by the Borrower and acceptable to the
Administrative Agent confirming (x) Restructuring Payments during such quarter
and (y) expense reductions made by the Borrower and its Subsidiaries during such
quarter, the amount of such expense reductions (including without limitation,
reductions in cost of goods sold and selling, general and administrative
expenses made pursuant to the Restructuring Plan) and the timing of such
reductions, together with corresponding figures for such expenses expressed by
quarter for the Borrower’s prior fiscal year, each in form reasonably acceptable
to the Administrative Agent, including, without limiting the foregoing, details
with respect to the allocation of such expenses to divisions of the Borrower and
its Subsidiaries and with no less detail than that previously provided to the
Administrative Agent in the reports prepared by Duff & Phelps with respect to
the Borrower’s expense reductions.
 
2.18.Section 6.1(e) of the Credit Agreement is amended and restated in its
entirety to read as follows:
 
(e)Notice of Default, Litigation and Restructuring Plan Discrepancy.  Promptly,
and in any event within two Business Days after any officer of the Borrower
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or an Event of Default or any other event which could
reasonably be expected to have a Material Adverse Effect, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto, (ii) the commencement of, or
threat of, or any significant development in, any litigation, labor controversy,
arbitration or governmental proceeding pending against the Borrower or any of
its Subsidiaries which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect, and (iii) the occurrence of any material
discrepancy between the Restructuring Plan and actual performance by the
Borrower and its Subsidiaries.
 
2.19.Section 6.1 of the Credit Agreement shall be further amended by inserting a
new clause (j) at the end thereof to read as follows:
 
(j)Restructuring Information.  Promptly after the Borrower’s receipt thereof,
and in any event within 2 Business Days after receipt thereof, copies of any and
all information regarding any Material Transaction involving the Borrower or any
Subsidiary (including, without limitation, any proposal, letter of intent, term
sheet or similar writing), together with a detailed written summary in form
reasonably acceptable to the Administrative Agent prepared by the Borrower’s
chief executive officer, chief financial officer and/or such other officers of
the Borrower acceptable to the Administrative Agent summarizing the material
terms of any Material Transaction and any material discussions regarding such
Material Transaction.
 
2.20.Section 6.11 of the Credit Agreement shall be amended by deleting the “.”
at the end of clause (e), substituting therefore the phrase “; and” and adding a
new clause (f) to the end thereof to read as follows:
 
(f)Subordinated Indebtedness owed to Marshall T. Reynolds in a principal amount
not to exceed $5,500,000, as reduced by permitted payments thereon.
 
7

--------------------------------------------------------------------------------


2.21.Section 6.15 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
Section 6.15. Dividends and Certain Other Restricted Payments.  The Borrower
shall not, nor shall it permit any of its Subsidiaries to, (i) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests, (ii) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock or other equity interests or any warrants, options, or similar instruments
to acquire the same (collectively, referred to herein as “Restricted Payments”);
provided, however, that the foregoing shall not operate to prevent (x) the
making of dividends or distributions by any Wholly-owned Subsidiary of the
Borrower to its parent corporation and (y) dividends or other distributions by
the Borrower on or after January 31, 2011 in respect of any class or series of
its equity interests (each, a “Stockholder Distribution”), so long as, with
respect to each Stockholder Distribution, (A) the Borrower shall have delivered
to the Administrative Agent  compliance certificates required by Section 6.1(c)
hereof evidencing that the Borrower has achieved (i) a Fixed Charge Coverage
Ratio of at least 1.20 to 1.00 and (ii) a Leverage Ratio of no greater than 4.00
to 1.00, each as of the last day of the two consecutive fiscal quarters of the
Borrower immediately preceding such Stockholder Distribution, (B) no Default or
Event of Default shall exist, or shall exist after giving effect to the proposed
Stockholder Distribution, including with respect to the covenants contained in
Section 6.20 on a pro forma basis, and the Borrower shall have delivered to the
Administrative Agent prior to the proposed Stockholder Distribution a compliance
certificate in the form of Exhibit E attached hereto evidencing such pro forma
compliance with Section 6.20, and (C) the Borrower shall have Excess
Availability greater than $2,000,000.00 immediately after giving effect to such
Stockholder Distribution.
 
2.22.Section 6.20 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
Section 6.20. Financial Covenants.  (a) Leverage Ratio.  The Borrower shall not,
as of the last day of each fiscal quarter of the Borrower ending on or about the
dates specified below, permit the Leverage Ratio on such date to be greater
than:
Fiscal quarter ending on or about:
 
The Leverage Ratio shall not be greater than:
 
April 30, 2010
   
6.50: 1.00
July 31, 2010
 
6.00: 1.00
October 31, 2010
 
5.50: 1.00
January 31, 2011
 
5.00: 1.00
April 30, 2011
 
4.50:1.00
July 31, 2011
 
4.25: 1.00
October 31, 2011
 
4.00: 1.00
January 31, 2012
 
3.75: 1.00
April 30, 2012
and at each quarter end thereafter
 
3.50:1.00

 
(b)Fixed Charge Coverage Ratio.  As of the last day of each fiscal quarter of
the Borrower ending on or about the dates specified below, the Borrower shall
maintain on such date a Fixed Charge Coverage Ratio of greater than:
Fiscal quarter ending
on or about:
 
The ratio of EBITDA to Fixed Charges shall not be greater than:
April 30, 2010
 
1.00: 1.00
July 31, 2010
 
1.00: 1.00
October 31, 2010
 
1.00: 1.00
January 31, 2011
 
1.00: 1.00
April 30, 2011
 
1.10:1.00
July 31, 2011
 
1.10: 1.00
October 31, 2011
 
1.10: 1.00
January 31, 2012
 
1.10: 1.00
April 30, 2012
and at all times thereafter
 
1.20:1.00

 
(c)Intentionally Deleted.
 
8

--------------------------------------------------------------------------------


(d)Minimum EBITDA.  The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending on or about the dates specified below, permit the
EBITDA for the twelve calendar months then ended to be less than:
Fiscal quarter ending on or about:
 
EBITDA shall not be less than:
April 30, 2010
 
$2,700,000
July 31, 2010
 
$5,400,000
October 31, 2010
 
$8,900,000
January 31, 2011
 
$11,800,000
April 30, 2011
 
$11,850,000
July 31, 2011
 
$11,900,000
October 31, 2011
 
$12,000,000
January 31, 2012
 
$12,500,000
April 30, 2012
 
$13,100,000
July 31, 2012
 
$13,600,000
October 31, 2012
 
$14,300,000

 
; provided that, notwithstanding anything in this Section to the contrary, the
calculation of the EBITDA on or about April 30, 2010, shall be for the three
calendar month period ending on such date; the calculation of the EBITDA on or
about July 31, 2010, shall be for the six calendar month period ending on such
date; and the calculation of the EBITDA on or about October 31, 2010, shall be
for the nine calendar month period ending on such date.
 
(e)Maximum Capital Expenditures.  
 
(i)During any fiscal year of the Borrower, the Borrower shall not, nor shall it
permit any Subsidiary to, expend or become obligated for Capital Expenditures in
an aggregate amount in excess of:
The Borrower’s Fiscal year ending on or about:
 
Capital Expenditures shall not exceed:
October 31, 2010
 
$2,000,000.00
October 31, 2011
 
$2,000,000.00
October 31, 2012 and each October 31 thereafter
 
$2,500,000.00

 
(f)Minimum Revolving Loan Availability.  At all times, the Borrower shall have
Excess Availability equal to or greater than $1,000,000.
 
2.23.Section 6.22 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
Section 6.22.  Integrated Cash Management System and Deposit Accounts.  The
Borrower shall maintain an integrated cash management system with the
Administrative Agent, including a concentration account maintained with the
Administrative Agent with a balance of at least $750,000 at all times; provided
that, if the cash balance in the concentration account is at any time less than
$750,000, the Borrower shall cause such balance to be in compliance with this
Section 6.22 within five (5) Business Days of the Administrative Agent sending
notice to the Borrower regarding such deficiency.  The Borrower will also, and
will cause each of its Subsidiaries to, maintain all its deposit and operating
accounts with the Administrative Agent; provided that, notwithstanding the
foregoing, the Borrower may maintain those deposit accounts with United Bank,
Regions Bank and First Tennessee Bank expressly listed on Schedule E to the
Security Agreement, as delivered pursuant to Section 3.8 hereof and such other
deposit accounts consented to in writing by the Administrative Agent.
 
9

--------------------------------------------------------------------------------


2.24.Section 6 of the Credit Agreement shall be further amended by adding the
following new sections to the end thereof to read as follows:
 
Section 6.26.  Chief Executive Officer Meetings.  Through and including the
month of December 2010, the Borrower’s Chief Executive Officer shall conduct at
least one meeting per calendar month for the purpose of (a) informing the
Lenders of the Borrower’s efforts to reduce the Leverage Ratio, (b) discussing
the Borrower’s recent and projected performance and (c) discussing such other
matters as any Lender may reasonably request; provided that the Borrower shall
deliver to the Administrative Agent and the Lenders at least one week advance
written notice of the time and location of, and call-in information for, any
such meeting and such meetings shall at all times be held on Business Days and
during regular business hours.
 
Section 6.27.  Strategic Discussions and Reporting.  The Borrower shall at all
times (a) use its best efforts to engage in strategic discussions with third
parties to mitigate risk to the Lenders and (b) cause Duff & Phelps to provide
monthly reports  to the Administrative Agent and the Lenders summarizing the
Borrower’s progress with respect to any and all Material Transactions involving
the Borrower or any Subsidiary, each such summary report to be in a form
acceptable to the Administrative Agent and the Borrower.
 
Section 6.28.  Reynolds Financial Statements.  No later than May 31, 2010, the
Borrower shall have delivered to the Administrative Agent copies of Marshall T.
Reynolds’ duly-executed and dated personal financial statements for the 2009
calendar year, certified as true and correct by Marshall T. Reynolds, in a form
acceptable to the Administrative Agent.
 
Section 6.29. Tax Returns.  Prior to or simultaneously with submission thereof
to any federal or state tax authority, the Borrower shall deliver to the
Administrative Agent copies of the Borrower’s federal and state income tax
returns.
 
Section 6.30. Subordinated Indebtedness.  Except to the extent permitted by the
Subordinated Notes, the Contribution Agreement and the Subordination
Agreement, the Borrower shall not (a) amend or modify any of the terms or
conditions relating to Subordinated Indebtedness, (b) make any voluntary
prepayment of Subordinated Indebtedness or effect any voluntary redemption
thereof, or (c) make any other payment or redemption on account of Subordinated
Indebtedness that is prohibited under the terms the Subordinated Notes, the
Subordination Agreement or of any other instrument or agreement subordinating
the same to the Obligations, Hedging Liability and Funds Transfer and Deposit
Account Liability.  Notwithstanding the foregoing, the Borrower may agree to a
decrease in the interest rate applicable thereto or to a deferral of repayment
of any of the principal of or interest on the Subordinated Indebtedness beyond
the current due dates therefor.
 
2.25.Section 7.1 of the Credit Agreement shall be amended by deleting the “.” at
the end of clause (k), substituting therefore the phrase “; or” and adding a new
clause (l) to the end thereof to read as follows:
 
(l)any default or event of default shall occur and be continuing under the
Contribution Agreement or the Subordination Agreement.
 
2.26.Schedule 1 of the Credit Agreement shall be amended and restated in its
entirety in the form of Schedule 1 attached hereto.
 
2.27.Schedule 5.10 of the Credit Agreement shall be amended and restated in its
entirety in the form of Schedule 5.10 attached hereto.
 
2.27.Schedule 1 to Exhibit E to the Credit Agreement shall be amended and
restated in its entirety in the form of the Schedule 1 to Compliance Certificate
attached hereto.
 
2.28.Schedule 1 to Exhibit G to the Credit Agreement shall be amended and
restated in its entirety in the form of Schedule 1 to Borrowing Base Certificate
attached hereto.
 
2.29.Notwithstanding anything to the contrary in the Credit Agreement, any and
all references to the terms “Fixed Charges A” and “Fixed Charges B” shall be
deleted in their entirety.
10

--------------------------------------------------------------------------------



Section 3.Condition Precedent.

 
The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
 
3.1.The Borrower, the Lenders party hereto and the Administrative Agent shall
have executed and delivered this Amendment and the Guarantors shall have
executed and delivered the attached Reaffirmation and Consent.
 
3.2.The Administrative Agent shall have received the Contribution Agreement duly
executed by Marshall T. Reynolds, the Borrower and the Administrative Agent, in
a form acceptable to the Administrative Agent, and all conditions precedent set
forth therein shall have been satisfied.
 
3.3.The Administrative Agent shall have received certified copies of the
resolutions of the board of directors (or similar governing body) of the
Borrower and each of the Guarantors approving and authorizing such Person’s
execution, delivery and performance of this Amendment and the Reaffirmation and
Consent, respectively, to which it is party.
 
3.4.After giving effect to this Amendment, including without limitation payment
of all fees and expenses associated herewith, the Excess Availability shall not
be less than $5,000,000.
 
3.5.The Borrower’s accounts payable shall be acceptable to the Administrative
Agent, in its sole discretion, and, without limiting the foregoing, shall
contain no right of offset, high discounts or other unusual arrangements.
 
3.6.The Administrative Agent shall have received, on behalf of each Lender, the
favorable written opinion of counsel to the Borrowers and the Guarantors, in
form and substance satisfactory to the Administrative Agent.
 
3.7.The Administrative Agent shall have received IRS Form 2848, Department of
Treasury Forms 234 and 235 and corresponding West Virginia Department of Revenue
forms, each completed in a manner requested by the Administrative Agent and duly
executed by the Borrower, pursuant to which the Borrower shall agree and request
that the Tax Refunds be paid directly to the Administrative Agent.
 
3.8.The Administrative Agent shall have received certified amended and restated
schedules to the Security Agreement, in form and substance acceptable to the
Administrative Agent.
 
3.9.The Borrower shall have delivered to the Administrative Agent a
duly-executed Correction of Deed of Trust and Security Agreement with Assignment
of Rents dated as of the Second Amendment Effective Date and a date-down
endorsement issued by the First American Title Insurance Company to Title
Insurance Policy Number FA-31-1018943, each in form and substance acceptable to
the Administrative Agent,.
 
3.10.Each of the representations and warranties expressed in the Purchase
Agreement shall be true and correct in all material respects on and as of the
Second Amendment Effective Date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date).
 
3.11.The Borrower shall have paid all fees and expenses associated with this
Amendment including, without limitation, an upfront fee in an amount equal to
$250,000.00 for the ratable use and benefit of the Lenders, including the
Administrative Agent, according to their Percentages, which upfront fee shall be
fully-earned when due.
 
3.12.The Borrower shall have closed, and shall have caused each Subsidiary to
close, each deposit account maintained with institutions other than the
Administrative Agent that are not subject to a deposit account control agreement
in favor of the Administrative Agent that is acceptable to the Administrative
Agent in its sole discretion; provided that, notwithstanding the foregoing, the
Borrower shall not be required to close deposit accounts maintained with
institutions other than the Administrative Agent to the extent that the
aggregate amount held in such accounts does not at any time exceed $100,000.00.
 
3.13.The Administrative Agent shall have received such other agreements,
documents, certificates, and opinions as the Administrative Agent may reasonably
request.
 
11

--------------------------------------------------------------------------------


3.14.Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Bank and its counsel.
 
Section 4.Representations and Warranties.

 
The Borrower represents and warrants to the Required Lenders that (i) each of
the representations and warranties set forth in Section 5 of the Credit
Agreement is true and correct in all material respects on and as of the Second
Amendment Effective Date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date) and as if each reference therein to the Credit Agreement referred
to the Credit Agreement as amended hereby; (ii) except for any Default or Event
of Default arising solely from the Violations expressly waived herein, no
Default and no Event of Default exists or will exist after giving effect hereto,
including, without limitation, due to any violation of Section 4 of the Credit
Agreement; and (iii) without limiting the effect of the foregoing, the
Borrower’s execution, delivery and performance of this Amendment has been duly
authorized, and this Amendment has been executed and delivered by duly
authorized officers of the Borrower.
 
Section 5.Collateral.

 
The Borrower has heretofore executed and delivered to the Administrative Agent
the Collateral Documents and the Borrower hereby agrees that notwithstanding the
execution and delivery of this Amendment, the Collateral Documents shall remain
in full force and effect and shall secure the Obligations, Hedging Liability and
Funds Transfer and Deposit Account Liability; and the rights and remedies of the
Lenders under the Collateral Documents, obligations of the Borrower thereunder,
and any liens or security interests created or provided for thereunder shall be
and remain in full force and effect and shall not be affected, impaired or
discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.
 
Section 6.Miscellaneous.

 
6.1Except as specifically amended hereby or waived herein, the Credit Agreement
shall continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement or any other Loan Document, or in any certificate, letter or
communication issued or made pursuant to or with respect to any Loan Document,
any reference in any of such items to the Credit Agreement being sufficient to
refer to the Credit Agreement as amended hereby.  
 
6.2.This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each of which
when so executed shall be an original but all of which shall constitute one and
the same instrument.  This Amendment shall be governed by the internal laws of
the State of Ohio.
 


 
12

--------------------------------------------------------------------------------

 




 
In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment and Waiver to Credit
Agreement as of the date first set forth above.
 

 "Borrower"          Champion Industries, Inc          By     /s/ Todd R. Fry  
 Name    Todd R. Fry     Title    Senior Vice President and Chief Financial
Officer         

 
[Signature Page to Second Amendment and Waiver to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 



"Required Lenders"          Fifth Third Bank, an Ohio banking corporation, as a
Lender, as L/C Issuer, and as Administrative Agent                By      
 Name        Title       





[Signature Page to Second Amendment and Waiver to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
United Bank, Inc.
               By       Name        Title      

 
 


[Signature Page to Second Amendment and Waiver to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
The Huntington National Bank
               By       Name        Title      

 

 
 
[Signature Page to Second Amendment and Waiver to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
Summit Community Bank
               By       Name        Title      

 



[Signature Page to Second Amendment and Waiver to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
SunTrust Bank
               By       Name        Title      

 

 
[Signature Page to Second Amendment and Waiver to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 
Integra Bank N.A.
               By       Name        Title      

 
 


[Signature Page to Second Amendment and Waiver to Credit Agreement]


 
 

--------------------------------------------------------------------------------

 


Schedule 1
 
Commitments
 
Name of Lender
 
Term Loan Commitment
 
Revolving Credit Commitment
Fifth Third Bank
 
$18,878,902.38
 
$6,630,000.00
United Bank Inc.
 
$7,261,116.30
 
$2,550,000.00
Huntington Bank
 
$7,261,116.30
 
$2,550,000.00
Summit Bank
 
$4,356,669.78
 
$1,530,000.00
SunTrust Bank
 
$8,229,265.14
 
$2,890,000.00
Integra Bank
 
$2,420,372.10
 
$850,000.00
Total
 
$48,407,442.00
 
$17,000,000.00





 
 

--------------------------------------------------------------------------------

 


Schedule 2
 
Credit Agreement Violations
 
 
Section 5.01.Organization and Qualification

 
Dallas Printing Company, Inc. has been administratively dissolved. The Borrower
has undertaken the process to reinstate the corporation in Mississippi under the
name of Dallas Printing of MS, Inc.  The Borrower does not operate utilizing the
name of Dallas Printing or any related names and the existence of this entity or
a related named entity is not material to the Company.
 
Section 6.20.Financial Covenants

 
The Borrower has violated the following financial covenants expressed in
Section 6.20 of the Credit Agreement as of the last day of each of its fiscal
quarters throughout its fiscal year 2009 and on January 31, 2010:
 
6.20(a)Leverage Ratio.  The Borrower is in violation of this covenant.
 
6.20(b)First Fixed Charge Coverage Ratio.  The Borrower is in violation of this
covenant.
 
6.20(c)Second Fixed Charge Coverage Ratio.  The Borrower is in violation of this
covenant.
 
6.20(d)Minimum EBITDA.  The Borrower is in violation of this covenant.
 




 
 

--------------------------------------------------------------------------------

 


Schedule 5.10


Subsidiaries


Name
Jurisdiction of Organization
Percentage Ownership
Owner
The Chapman Printing Company, Inc.
West Virginia (qualified in Kentucky)
100%
Champion Industries, Inc.
       
Stationers, Inc.
West Virginia
100%
Champion Industries, Inc.
       
Bourque Printing, Inc.
Louisiana
100%
Champion Industries, Inc.
       
Dallas Printing of MS, Inc. (f/k/a Dallas Printing Company, Inc.)
Mississippi
100%
Champion Industries, Inc.
       
Carolina Cut Sheets, Inc.
West Virginia
100%
Champion Industries, Inc.
       
Donihe Graphics, Inc.
Tennessee
100%
Champion Industries, Inc.
       
Smith & Butterfield Co., Inc.
Indiana
100%
Champion Industries, Inc.
       
The Merten Company
Ohio
100%
Champion Industries, Inc.
       
Interform Corporation
Pennsylvania
100%
Champion Industries, Inc.
       
CHMP Leasing, Inc.
West Virginia
100%
Champion Industries, Inc.
       
Blue Ridge Printing Co., Inc.
North Carolina
100%
Champion Industries, Inc.
       
Capitol Business Equipment, Inc.
West Virginia
100%
Stationers, Inc.
       
Thompson’s of Morgantown, Inc.
West Virginia
100%
Stationers, Inc.
       
Independent Printing Service, Inc.
Indiana
100%
Smith & Butterfield Co., Inc.
       
Diez Business Machines, Inc.
Louisiana
100%
Stationers, Inc.
       
Transdata Systems, Inc.
Louisiana
100%
Bourque Printing, Inc.
       
Syscan Corporation
West Virginia
100%
Champion Industries, Inc.
       
Champion Publishing, Inc.
West Virginia
100%
Champion Industries, Inc.





 
 

--------------------------------------------------------------------------------

 


Schedule I
to Compliance Certificate
 
Champion Industries, Inc.
 
Compliance Calculations
for Credit Agreement dated as of September 14, 2007
 
Calculations as of _____________, _______


 


The following sections set forth the financial covenants established in Section
6.20 of the Credit Agreement along with the primary definitions from Section 1.1
of the Credit Agreement used in such covenants.
A worksheet for calculating covenant compliance is set forth at the end of each
respective section.
A.Leverage Ratio (Section 6.20(a))
 
The Borrower shall not, as of the last day of each fiscal quarter of the
Borrower ending on or about the dates specified below, permit the Leverage Ratio
on such date to be greater than:
Fiscal quarter ending on or about:
The Leverage Ratio shall not be greater than:
April 30, 2010
6.50: 1.00
July 31, 2010
6.00: 1.00
October 31, 2010
5.50: 1.00
January 31, 2011
5.00: 1.00
April 30, 2011
4.50:1.00
July 31, 2011
4.25: 1.00
October 31, 2011
4.00: 1.00
January 31, 2012
3.75: 1.00
April 30, 2012
and at each quarter end thereafter
3.50:1.00
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Subsidiaries as of such date to EBITDA
for the period of four fiscal quarters then ended; provided that for purposes of
this definition, EBITDA  for the fiscal quarter of the Borrower ending July 31,
2009, shall be equal to $2,231,000, EBITDA for the fiscal quarter of the
Borrower ending October 31, 2009, shall be equal to $2,882,000 and EBITDA for
the fiscal quarter of the Borrower ending January 31, 2010 shall be equal to
$2,412,000.
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Borrower and its Subsidiaries at such time
determined on a consolidated basis in accordance with GAAP.
“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of Property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to Property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
Property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of Property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit, (g) any indebtedness, whether or not assumed, secured by
Liens on Property acquired by such Person at the time of acquisition thereof,
(h) all obligations under any so-called “synthetic lease” transaction entered
into by such Person, (i) all obligations under any so-called “asset
securitization” transaction entered into by such Person, and (j) all Contingent
Obligations, it being understood that the term “Indebtedness” shall not include
trade payables, accrued payroll and commissions, taxes accrued and withheld,
accrued and deferred income taxes and other acquired expenses arising in the
ordinary course of business.
 
“EBITDA” means with reference to any period, Net Income for such period minus
(a) non-cash extraordinary gains for such period, plus (b) the cash proceeds of
any Subordinated Indebtedness issued after the Second Amendment Effective Date
and on or before that date which is two Business Days after the date the
Borrower is required to deliver a compliance certificate pursuant to
Section 6.1(c) hereof with respect to such period, and (c) the sum of all
amounts deducted in arriving at such Net Income amount in respect of
(i) Interest Expense for such period, (ii) federal, state, and local income
taxes for such period, (iii) depreciation of fixed assets and amortization of
intangible assets for such period, (iv) non-cash, non-recurring extraordinary
charges (but not including any non-cash Restructuring Charges, as defined below)
for such period, to the extent approved in writing by the Administrative Agent
in its sole discretion, (v) with respect to any period that includes any fiscal
quarter of the Borrower ending on or before October 31, 2010, Restructuring
Payments incurred during such period plus any non-cash, non-recurring charges
incurred during such period in connection with the Restructuring Plan
(collectively, including Restructuring Payments, “Restructuring Charges”);
provided, that, these Restructuring Charges may not exceed the estimated amount
expressed for such specific charges in the Restructuring Plan, except for
increases approved by the Administrative Agent in its sole discretion; provided
further, that, the aggregate amount of Restructuring Charges included under this
clause (v) shall not exceed $2,500,000 in the aggregate, and (vi) to the extent
that the aggregate amount of Restructuring Charges incurred during the
Borrower’s fiscal year ending on or about October 31, 2010, is less than
$2,500,000 (the amount by which such charges is less than $2,500,000, the
“Unused Restructuring Amount”), with respect to any period that includes the
Borrower’s fiscal quarter ending on or about January 31, 2011, Restructuring
Charges incurred during such fiscal quarter in an amount not to exceed the
lesser of (I) the Unused Restructuring Amount and (II) $250,000.

 
1

--------------------------------------------------------------------------------


“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that, there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, except to the extent that the Borrower has
delivered the financial statements of the Acquired Business for such period,
which financial statements shall have been audited by an independent accounting
firm reasonably satisfactory to the Administrative Agent, and the Administrative
Agent agrees to the inclusion of such net income (or net loss) of such Person
and (b) the net income (or net loss) of any Person (other than a Subsidiary) in
which the Borrower or any of its Subsidiaries has a equity interest in, except
to the extent of the amount of dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries during such period.
“Subordinated Debt” means Indebtedness owed by the Borrower to Marshall Reynolds
under the Subordinated Notes and all other Subordinated Indebtedness.
“Restructuring Payments” means those cash payments made by the Borrower and its
Subsidiaries for non-recurring costs and expenses arising from contracts and
other commitments that the Borrower and its Subsidiaries have incurred pursuant
to the Restructuring Plan, including, without limitation, lease, utility,
severance, relocation and property tax expenses.



2

--------------------------------------------------------------------------------


A.  Leverage Ratio Covenant Compliance Calculation:
 
[____________, 20___]
[____________, 20___]
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
Current
1. Total Funded Debt
                 
$__________
2. Net Income for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
3. Non-cash extraordinary gains for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
4. Line A2 minus Line A3
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
5. Cash proceeds of Subordinated Indebtedness for past 4 quarters
$________
$________
$________
$________
$________
$________
$________
$________
$________
 
6. Interest Expense for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
7. Income taxes for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
8. Depreciation and amortization expense for past 4 quarters
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
9. Extraordinary charges for past 4 quarters to extent approved by
Administrative Agent
$________
$________
$________
$________
$________
$________
$________
$________
$_________
 
10. For fiscal quarters ending on or before 10/31/10, Restructuring Charges for
past 4 quarters
$________
$________
$________
$________
$________
$________
$________
$________
$________
 
11. For past 4 quarters including fiscal quarter ending on 1/31/11,
Restructuring Charges incurred during such quarter (not to exceed lesser of
Unused Restructuring Amount & $250,000)
$________
$________
$________
$________
$________
$________
$________
$________
$________
 
12. Sum of Lines A4, A5, A6, A7, A8, A9, A10 and A11 (“EBITDA”)
$________
$________
$_________
$________
$________
$________
$________
$________
$_________
 
13. Ratio of Line Line A1 to A12
               
___: 1.0
 
14. Line A13 ratio must not exceed
               
___: 1.0
 
15. The Borrower is in compliance (circle yes or no)
               
yes/no
 



 
3

--------------------------------------------------------------------------------

 




B.Fixed Charge Coverage Ratio (Section 6.20(b))
 
As of the last day of each fiscal quarter of the Borrower ending on or about the
dates specified below, the Borrower shall maintain on such date a Fixed Charge
Coverage Ratio of greater than:
Fiscal quarter ending on or about:
The ratio of EBITDA to Fixed Charges shall not be greater than:
April 30, 2010
1.00: 1.00
July 31, 2010
1.00: 1.00
October 31, 2010
1.00: 1.00
January 31, 2011
1.00: 1.00
April 30, 2011
1.10:1.00
July 31, 2011
1.10: 1.00
October 31, 2011
1.10: 1.00
January 31, 2012
1.10: 1.00
April 30, 2012 and at all times thereafter
1.20:1.00
 
“Fixed Charge Coverage Ratio” means the ratio of (i) EBITDA for the twelve
calendar months then ended minus Capital Expenditures during such period not
financed with Indebtedness (which, for purposes of this covenant, will not
include Revolving Loans) to (ii) Fixed Charges for the same twelve calendar
months then ended; provided that for purposes of this definition, the
calculation of the Fixed Charge Coverage Ratio on or about April 30, 2010, shall
be for the three calendar month period ending on such date; the calculation of
the Fixed Charge Coverage Ratio on or about July 31, 2010, shall be for the six
calendar month period ending on such date; and the calculation of the Fixed
Charge Coverage Ratio on or about October 31, 2010, shall be for the nine
calendar month period ending on such date
 
“EBITDA” definition is set forth in Section A above.
 
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided, that in the event that Syscan Corporation
(“Syscan”) purchases that property commonly known as 3000 West Washington
Street, Charleston, West Virginia, and the improvements located thereon, for a
purchase price equal to $1,500,000 pursuant to the option granted to Syscan in
that certain Assignment of Lease dated as of September 1, 2004 between Williams
Land Corporation and Syscan, as the same may be amended, supplemented or
otherwise modified from time to time, such consideration shall not constitute a
Capital Expenditure hereunder.
 
“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness (“Principal Payments”) of the Borrower and its
Subsidiaries (for purposes of clarity, Excess Cash Flow payments made pursuant
to Section 2.8(b)(iii) of the Credit Agreement do not constitute Principal
Payments), plus (b) the cash portion of any Interest Expense paid or to be paid
for such period, plus (c) federal, state, and local income taxes paid in cash
during such period (for the avoidance of doubt, cash Tax Refunds received during
any such period shall not be subtracted from such income taxes paid in cash),
plus (d) Restricted Payments made during such period, plus (e) Restructuring
Payments made during such period; provided that, for purposes of determining
Fixed Charges, any Restructuring Payments that are lease settlement payments,
termination fees or other lump-sum or similar payments (each, a “Satisfaction
Payment”) made pursuant to the Restructuring Plan in satisfaction of a larger
payable amount owed by the Borrower or a Subsidiary may be divided and allocated
on a straight-line basis over a twelve-month term, upon written confirmation in
form and substance acceptable to the Administrative Agent from the Borrower’s
external auditor of (i) such Satisfaction Payment, (ii) the larger obligation
which it satisfies, and (iii) the term of such larger obligation.
 
“Restricted Payments” means the declaration or payment of dividends on or the
making of other distributions in respect of any class or series of the
Borrower’s capital stock or other equity interests, and the direct or indirect
purchase, redemption, or other acquisition or retiring the Borrower’s capital
stock or other equity interests or any warrants, options, or similar instruments
for the purposes of acquiring the same.
 
“Restructuring Payments” definition is set forth in Section A above.



 
1

--------------------------------------------------------------------------------

 




B.  Fixed Charge Coverage Ratio Covenant Compliance Calculation:
 
[______________, 20___]
[______________, 20___]
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
Aggregate for past 4 quarters
1. EBITDA from Line A12
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
2. Non-financed Capital Expenditures for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
3. Line B1 minus Line B2
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
4. Principal Payments for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
5. Cash Interest Expense for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
6. Cash income taxes for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
7. Restricted Payments for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
8. Restructuring Payments for past 4 quarters
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
9. Sum of Lines B4, B5, B6, B7 and B8 (“Fixed Charges”)
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
$_________
10. Ratio of Line B3 to B9
               
___: 1.0
11. Line B10 ratio must not be less than
               
___: 1.0
12. The Borrower is in compliance (circle yes or no)
               
yes/no



 
2

--------------------------------------------------------------------------------

 




C.Intentionally Deleted.
 
D.Minimum EBITDA (Section 6.20(d))
 
The Borrower shall not, as of the last day of each fiscal quarter of the
Borrower ending on or about the dates specified below, permit the EBITDA for the
twelve calendar months then ended to be less than:
Fiscal quarter ending on or about:
EBITDA shall not be less than:
April 30, 2010
$2,700,000
July 31, 2010
$5,400,000
October 31, 2010
$8,900,000
January 31, 2011
$11,800,000
April 30, 2011
$11,850,000
July 31, 2011
$11,900,000
October 31, 2011
$12,000,000
January 31, 2012
$12,500,000
April 30, 2012
$13,100,000
July 31, 2012
$13,600,000
October 31, 2012
 
$14,300,000
; provided that, notwithstanding anything in this Section to the contrary, the
calculation of the EBITDA on or about April 30, 2010, shall be for the three
calendar month period ending on such date; the calculation of the EBITDA on or
about July 31, 2010, shall be for the six calendar month period ending on such
date; and the calculation of the EBITDA on or about October 31, 2010, shall be
for the nine calendar month period ending on such date.
“EBITDA” definition is set forth in Section A above.



D.  Minimum EBITDA Covenant Compliance Calculation:
1.EBITDA from Line A12
$___________
2.Line D1 must be greater than
$___________
3.The Borrower is in compliance (circle yes or no)
yes/no







 
3

--------------------------------------------------------------------------------

 




E.Maximum Capital Expenditures
 
During any fiscal year of the Borrower, the Borrower shall not, nor shall it
permit any Subsidiary to, expend or become obligated for Capital Expenditures in
an aggregate amount in excess of:
The Borrower’s Fiscal year ending on or about:
Capital Expenditures shall not exceed:
October 31, 2010
$2,000,000.00
October 31, 2011
$2,000,000.00
October 31, 2012
and each October 31 thereafter
$2,500,000.00
“Capital Expenditures” definition is set forth in Section B above.



E.  Maximum Capital Expenditures Covenant Compliance Calculation:
1.Capital Expenditures for past 4 quarters
$___________
2.Line E1 must be less than
$___________
3.The Borrower is in compliance (circle yes or no)
yes/no





 
4

--------------------------------------------------------------------------------

 




F.Minimum Revolving Loan Availability
 
At all times, the Borrower shall have Excess Availability equal to or greater
than $1,000,000.
“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the lesser of the Borrowing Base as then determined
and computed or the Revolving Credit Commitment as then in effect exceeds
(b) the aggregate principal amount of Revolving Loans, Swing Loans and
L/C Obligations then outstanding.





F.  Minimum Revolving Loan Availability Covenant Compliance Calculation:
1.Excess Availability
$___________
2.Line F1 must be greater than or equal to
$1,000,000
3.The Borrower is in compliance (circle yes or no)
yes/no





 
5

--------------------------------------------------------------------------------

 
SCHEDULE1 [nn1schedule1.jpg]
 
 
 
 


 
 

--------------------------------------------------------------------------------

 



 
Reaffirmation and Consent
 


Each of the undersigned heretofore executed and delivered to the Administrative
Agent a Guaranty Agreement dated as of September 14, 2007 (the
“Guaranty”).  Each of the undersigned hereby consents to the Second Amendment
and Waiver to Credit Agreement as set forth above and confirms that its
Guaranty, all obligations thereunder, and all Collateral Documents executed and
delivered by it, and any Liens created or provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged by the Second
Amendment and Waiver to Credit Agreement.  Each of the undersigned further
agrees that its consent to any further amendments, waivers or consents in
connection with the Credit Agreement shall not be required as a result of this
consent having been obtained.  Each of the undersigned acknowledges that the
Required Lenders are relying on the assurances provided herein in entering into
the Second Amendment and Waiver to Credit Agreement set forth above.


Dated as of:  March 31, 2010
 
 
The Chapman Printing Company, Inc., a West Virginia corporation

 
Stationers, Inc., a West Virginia corporation

 
Bourque Printing, Inc., a Louisiana corporation

 
Dallas Printing of MS, Inc. (formerly known as Dallas Printing Company, Inc.), a
Mississippi corporation

 
Carolina Cut Sheets, Inc., a West Virginia corporation

 
Donihe Graphics, Inc., a Tennessee corporation

 
Smith & Butterfield Co., Inc., an Indiana corporation

 
The Merten Company, an Ohio corporation

 
Interform Corporation, a Pennsylvania corporation

 
CHMP Leasing, Inc., a West Virginia corporation

 
Blue Ridge Printing Co., Inc., North Carolina corporation

 
Capitol Business Equipment, Inc., a West Virginia corporation

 
Thompson’s of Morgantown, Inc., a West Virginia corporation

 
Independent Printing Service, Inc., an Indiana corporation

 
Diez Business Machines, Inc., a Louisiana corporation

 
Transdata Systems, Inc., a Louisiana corporation

 
Syscan Corporation, a West Virginia corporation

 
Champion Publishing, Inc., a West Virginia corporation

 
 
By: /s/ Todd R. Fry

 
Name: Todd R. Fry

 
Title:  Vice President and Chief Financial Officer



 